YORK, J.
This is an appeal by defendant from a judgment in an unlawful detainer action brought to recover possession and treble rents for an apartment house. The judgment of the trial court was in favor of plaintiff and decreed restoration of the premises, cancellation of the lease and the recovery of $1500 and costs. This appeal is upon a bill of exceptions.
The appellant’s brief does not set out or refer this court to any of the ■ exceptions which constitute the bill of exceptions to aid this court in passing upon the questions attempted to be raised on this appeal. However, we have examined the bill of exceptions, as it is not very lengthy, and we are unable to find any error in any of the rulings complained of. Apparently there was sufficient evidence introduced to justify the judgment of the trial court.
The judgment is affirmed.
Conrey, P. J., and Houser, J., concurred.